United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS          March 2, 2004

                        FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                  Clerk


                             No. 03-30668

                           Summary Calendar



     CROMPTON MANUFACTURING COMPANY INC

                                Plaintiff - Appellee

     v.

     PLANT FAB INC; GARY VENTRELLA

                                Defendants - Appellants


             Appeal from the United States District Court
          for the Middle District of Louisiana, Baton Rouge
                            No. 02-CV-947


Before KING, Chief Judge, and DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Defendants-Appellants Plant Fab, Inc. and Gary Ventrella

appeal the district court’s order permanently enjoining them from

further prosecution of their claims against Plaintiff-Appellee

Crompton Manufacturing Company arising out of an accident in

Baton Rouge, Louisiana.    For the following reasons, we affirm.


     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                  1
                I.   FACTUAL AND PROCEDURAL HISTORY

     In July 1993, a tanker truck exploded in Baton Rouge,

Louisiana, spilling a hazardous mixture of chemicals.    Crompton

Manufacturing Company, Inc.--then known as Uniroyal Chemical

Company, Inc.--brought suit against various defendants to recover

clean-up costs it incurred related to the accident.     Uniroyal

Chem. Co. v. Deltech Corp., No. 93-CV-998 (M.D. La. June 23,

1997), vacated in part, 160 F.3d 238 (5th Cir. 1998), modified on

reh’g, 160 F.3d 258 (5th Cir. 1999).1   A federal jury apportioned

fault for the accident among four potentially liable parties.

Crompton was found to be faultless.

     On July 6, 1994, Plant Fab, Inc. and Gary Ventrella filed

suit in Louisiana state court against various defendants--

including Crompton--for damage to their facility caused by the

explosion.2   See Plant Fab, Inc. v. Uniroyal Chem. Co., No.


     1
          Crompton is correct to note that many of the judicial
proceedings referenced by Plant Fab and Ventrella are not in the
record and that “[a] court of appeals will not ordinarily enlarge
the record on appeal to include material not before the district
court.” Kemlon Prods. & Dev. Co. v. United States, 646 F.2d 223,
224 (5th Cir. 1981). We may, however, take judicial notice of
relevant state and federal proceedings. See United States v.
Verlinsky, 459 F.2d 1085, 1089 (5th Cir. 1972) (taking judicial
notice of “[t]he records of the district court and the court of
appeals here involved”); Paul v. Dade County, 419 F.2d 10, 12
(5th Cir. 1969) (taking judicial notice of a prior state case,
even though it “was not made part of the record
on . . . appeal”).
     2
          Plant Fab and Ventrella initially attempted to
intervene in Uniroyal, but ultimately withdrew their motion to
intervene and filed this separate suit.

                                 2
26,042 (La. 18th Jud. Dist. Ct. filed July 6, 1994).    Plant Fab

and Ventrella settled their claims with all defendants save

Crompton.   Crompton removed the case to federal district court on

October 7, 2002.   The district court found that it did not have

federal question jurisdiction and that removal based on diversity

was untimely, and, therefore, remanded the case to state court

for lack of subject-matter jurisdiction.

     Also on October 7, 2002, Crompton brought this suit in

federal court against Plant Fab and Ventrella for declaratory and

injunctive relief.   See Crompton Mfg. Co. v. Plant Fab, Inc., No.

02-947-B-M2 (M.D. La. Mar. 12, 2003).   On June 17, 2003, the

district court, after finding that it had both federal-question

and diversity jurisdiction over the suit, entered judgment in

favor of Crompton.   The district court ruled that Plant Fab and

Ventrella were collaterally estopped by the jury’s liability

determinations in Uniroyal, in addition to the settlement

agreement between Plant Fab, Ventrella, and the Uniroyal

defendants, from pursuing their claims against Crompton.

Therefore, the district court permanently enjoined Plant Fab and

Ventrella from continuing Plant Fab, their state-court suit.

Plant Fab and Ventrella appeal the district court’s decision to

this court.

                          II.   DISCUSSION

A.   Standard of Review



                                 3
     We review a district court’s factual determinations for

clear error and we review its legal conclusions de novo.      Peaches

Entm’t Corp. v. Entm’t Repertoire Assocs., Inc., 62 F.3d 690, 693

(5th Cir. 1995).    In particular, “[t]he application of collateral

estoppel is a question of law that we review de novo.”     United

States v. Brackett, 113 F.3d 1396, 1398 (5th Cir. 1997).

B.   Analysis

     1.   Rule 10 of the Federal Rules of Appellate Procedure

     Crompton contends that we should dismiss this appeal because

Plant Fab and Ventrella violated Rule 10(b) of the Federal Rules

of Appellate Procedure by not providing this court with the

entire transcript of proceedings before the district court.

While an appellant is not always required to provide a complete

transcript of district court proceedings, see FED. R. APP. P.

10(b), the appellant does have a duty to provide those portions

that are necessary for a meaningful review.    Birchler v. Gehl

Co., 88 F.3d 518, 519-20 (7th Cir. 1996).   Crompton alleges that

the materials provided by Plant Fab and Ventrella do not meet

this requirement.

     The record in this case is rather extraordinary, in that the

only papers filed by Plant Fab and Ventrella with the district

court were a motion for a status conference and a notice of

appeal.   In light of the dearth of written material in the

record, it would have been helpful for Plant Fab and Ventrella to


                                  4
have included a transcript of all proceedings before the district

court.    Nevertheless, the record provided by Plant Fab and

Ventrella, which included a transcript of a status conference,

provides us with sufficient material to rule on at least some of

the issues presented by Plant Fab and Ventrella.      See id. at 520

(holding that an appellant’s failure to comply with Rule 10(b)

did not preclude the court from a meaningful review of the merits

of the appeal).    Accordingly, dismissal on this basis is not

required.    See Gulf Water Benefaction Co. v. Pub. Util. Comm’n,

674 F.2d 462, 465-66 (5th Cir. 1982) (holding that an appellant’s

failure to comply with Rule 10 did not mandate dismissal of the

appeal).    We will, however, “necessarily limit the scope of our

review to the available record.”       Bozé v. Branstetter, 912 F.2d
801, 803 n.1 (5th Cir. 1990).

     Crompton also alleges that Plant Fab and Ventrella violated

Rule 10(b)(3), which states that an appellant who does not order

the entire transcript of the district court proceedings must

“file a statement of the issues that the appellant intends to

present on the appeal and must serve on the appellee a copy of

both the order [placed with the court reporter for the partial

transcript] and the statement [of issues].”      According to

Crompton, Plant Fab and Ventrella failed to provide Crompton with

either a copy of the order or a statement of issues.      Thus,

Crompton urges this court to dismiss Plant Fab and Ventrella’s

appeal.

                                   5
     Crompton’s assertion is well-taken; Plant Fab and Ventrella

did apparently violate Rule 10(b).   As we explained above,

however, the materials provided by Appellants are sufficient for

a review of at least some of the issues presented on appeal.    In

addition, Crompton has pointed to no portion of the transcript

that it would have included had it been notified by Plant Fab and

Ventrella that the entire transcript would not be made part of

the record.   Therefore, in this case, Plant Fab and Ventrella’s

violation of Rule 10(b) was harmless.   See RecoverEdge L.P. v.

Pentecost, 44 F.3d 1284, 1290 (5th Cir. 1995).    For this reason,

we decline to exercise our discretion to dismiss Plant Fab and

Ventrella’s appeal for violation of Rule 10(b).    See id.

     2.   Jurisdiction

     The district court based its jurisdiction over this suit

both on the diversity of the parties, see 28 U.S.C. § 1332

(2000), and on the All Writs Act, see 28 U.S.C. § 1651 (2000).

Plant Fab and Ventrella contend that both of these determinations

were wrong.   According to Plant Fab and Ventrella, the district

court could not have had diversity jurisdiction because the very

same district court, in a case involving the same parties and the

same incident, found that it did not have subject-matter

jurisdiction and remanded the case to state court.   In addition,

Plant Fab and Ventrella argue that the district court did not

have federal-question jurisdiction because the All Writs Act



                                 6
cannot provide the basis for such jurisdiction.

     Section 1332 provides that “district courts shall have

original jurisdiction of all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and is between . . . citizens of different

States.”   Crompton, in its amended complaint, alleged that the

parties were diverse and that the amount in controversy exceeded

$75,000.   Thus, Crompton met its initial burden for establishing

jurisdiction under § 1332.     See Aetna Cas. & Sur. Co. v. Hillman,

796 F.2d 770, 775 (5th Cir. 1986) (“The party seeking to invoke

the jurisdiction of the federal court has the burden of proving

that jurisdiction exists.”).    On appeal, Plant Fab and Ventrella

have not disputed the facts alleged in Crompton’s complaint and

have pointed to nothing in the record suggesting that Crompton’s

pleadings are erroneous.   Indeed, Plant Fab and Ventrella never

denied Crompton’s allegations before the district court.

Furthermore, our own search of the record on appeal has uncovered

nothing that contradicts Crompton’s allegations.    Therefore,

Crompton has met its burden of showing that the district court

had diversity jurisdiction over this suit.

     Still, Plant Fab and Ventrella contend that the district

court’s determination that it had jurisdiction must have been

erroneous, since the court had previously remanded Plant Fab,

which involved the same parties, for lack of subject-matter

jurisdiction.   The district court’s conclusion in Plant Fab,

                                  7
however, is not inconsistent with the district court’s conclusion

that it had jurisdiction here.

     The district court remanded Plant Fab to the state court

because (1) the petition for removal on the basis of diversity of

citizenship was untimely under 28 U.S.C. § 1446(b) (2000) and (2)

the district court did not have federal-question jurisdiction

under the All Writs Act.   See Syngenta Crop Prot., Inc. v.

Henson, 537 U.S. 28, 33 (2002) (“Because the All Writs Act does

not confer jurisdiction on the federal courts, it cannot confer

the original jurisdiction required to support removal pursuant to

§ 1441.”).   Thus, timeliness of the removal petition, rather than

the parties’ failure to meet the requirements of § 1332,

prevented the district court from exercising jurisdiction over

Plant Fab on the basis of diversity.   Here, by contrast, there is

no timeliness issue.   Furthermore, the uncontradicted evidence

shows that the parties are diverse and that the amount in

controversy exceeds $75,000.   Thus, we conclude that the district

court had subject-matter jurisdiction based on 28 U.S.C. § 1332.3

     Because the district court had diversity jurisdiction, we


     3
          Plant Fab and Ventrella further argue that the district
court should be found to lack jurisdiction because, otherwise,
Crompton would be allowed to have its claims heard in federal
court even though it did not timely remove the pending state-
court suit. This argument is meritless. If the requirements of
§ 1332 are met, the district court has subject-matter
jurisdiction, and (of course) § 1332 has no exception for cases
where the party failed to timely remove a similar state-court
case.

                                 8
need not reach Plant Fab and Ventrella’s argument that the

district court lacked federal-question jurisdiction.

     3.   Full Faith and Credit and Collateral Estoppel

     Plant Fab and Ventrella also argue that the district court

erred by applying collateral estoppel to bar them from continuing

their state-court suit against Crompton.    First, Plant Fab and

Ventrella contend that the district court violated the Full Faith

and Credit Act, 28 U.S.C. § 1783 (2000), by applying collateral

estoppel after the state court had denied Crompton’s motion for

summary judgment, which was based on Crompton’s collateral

estoppel theory.    Second, Plant Fab and Ventrella maintain that

the issues relied on by the district court in finding them

collaterally estopped were not “fully and vigorously litigated”

by the defendants in Uniroyal, as required by this circuit for

application of collateral estoppel.    See Gandy Nursery, Inc. v.

United States, 318 F.3d 631, 639 (5th Cir. 2003).

     On the record presented by Plant Fab and Ventrella, there is

no indication that either of these issues was raised before the

district court.    In this circuit, we usually do not consider

issues raised for the first time on appeal, absent “extraordinary

circumstances.”    Vogel v. Veneman, 276 F.3d 729, 733 (5th Cir.

2002) (citation and internal quotation marks omitted).

“Extraordinary circumstances exist when the issue involved is a

pure question of law and a miscarriage of justice would result



                                  9
from our failure to consider it.”    Coggin v. Longview Ind. Sch.

Dist., 337 F.3d 459, 469 (5th Cir. 2003) (citation and internal

quotation marks omitted).   For example, we will consider an issue

“when the asserted error is so obvious that the failure to

consider it would result in a miscarriage of justice.”

Id. at 469-70   (5th Cir. 2003) (citation and internal quotation

marks omitted).   Because we do not find such extraordinary

circumstances to be present here, we decline to address these

issues.

                         III.   CONCLUSION

     For the foregoing reasons, we AFFIRM the judgment of the

district court enjoining Plant Fab and Ventrella from continuing

to prosecute Plant Fab, Inc. v. Uniroyal Chem. Co., No. 26,042

(La. 18th Jud. Dist. Ct. filed July 6, 1994).




                                10